Fourth Court of Appeals
                                San Antonio, Texas
                                     February 11, 2021

                                   No. 04-19-00318-CV

                                 Leticia R. BENAVIDES,
                                         Appellant

                                             v.

 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                        al.,
                                     Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012CVQ-000161-D1
                        Honorable Jose A. Lopez, Judge Presiding


                                      ORDER

       Appellees' motion to dismiss was denied on February 9, 2021. Accordingly, appellant's
motion for an extension of time to respond to the motion to dismiss is DENIED AS MOOT.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court